UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-6960



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


SIMON WILLIAMS,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Claude M. Hilton, Chief District
Judge. (CR-92-34, CA-96-572-AM)


Submitted:   November 20, 1997         Decided:     December 10, 1997


Before MURNAGHAN, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Simon Williams, Appellant Pro Se. Michael Edward Rich, OFFICE OF
THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying his

motion filed under 28 U.S.C. § 2255 (1994) (current version at 28

U.S.C.A. § 2255 (West 1994 & Supp. 1997)). We have reviewed the

record and the district court's opinion and find no reversible

error. Accordingly, we affirm substantially on the reasoning of the
district court. United States v. Williams, Nos. CR-92-34; CA-96-
572-AM (E.D. Va. Sept. 30, 1996). See Lindh v. Murphy, 521 U.S.
___, 65 U.S.L.W. 4557 (U.S. June 23, 1997) (No. 96-6298). We note

that Appellant carried the firearm at issue, as carry is defined by

this court in United States v. Mitchell, 104 F.3d 649, 653 (4th

Cir. 1997). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2